Citation Nr: 0111310	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Peyronie's disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to April 1994 with a reported 3 years, 11 months and 27 days 
of prior, unverified active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California, which denied service connection for Peyronie's 
disease.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been requested.

2.  The veteran was diagnosed with Peyronie's disease during 
his military service.

3.  Recent clinical evidence reflects that the veteran still 
experiences Peyronie's disease.


CONCLUSION OF LAW

Peyronie's disease was incurred during the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102; see 
also 38 U.S.C.A. § 5107(b).


Analysis.  After reviewing the record, the Board is satisfied 
that all relevant, available evidence is on file and that the 
statutory duty to assist the veteran in the development of 
evidence relevant to this claim has been satisfied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).

Service medical records dated in June 1987 reflect that the 
veteran was found to have an abnormality of his penis which 
was identified as probable Peyronie's disease.  The veteran 
was referred for urology consultation which resulted in an 
assessment of Peyronie's disease.  In a statement dated in 
November 1999 the veteran noted that he had been diagnosed 
with Peyronie's Disease during service in 1987 and that the 
disease had not gone away, but rather remained the same.  
Urological examination in May 2000 reflects that the veteran 
continued to have an abnormality of his penis which was 
diagnosed as Peyronie's disease.  

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 provide that when the evidence is in 
relative equipoise, the veteran prevails.  The veteran is 
entitled to a grant of service connection for Peyronie's 
disease on a direct basis as the evidence is at least in 
relative equipoise as to whether the veteran's current 
Peyronie's disease is the same as the Peyronie's disease 
identified during his military service.  The Board concludes 
that the veteran's current Peyronie's disease had its onset 
during his period of military service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 
155 (1997).


ORDER

Service connection for Peyronie's disease is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


